     Case 1:18-cv-07380-PGG-OTW Document 235 Filed 02/24/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PEARSON EDUCATION INC. et al.,

                             Plaintiffs,
                                                                ORDER
                 -against-
                                                           18 Civ. 7380 (PGG)
DOE 1 D/B/A ANYTHING YOU CAN
IMAGINE et al.,

                             Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              There conference currently scheduled for March 11, 2021 is adjourned to April

15, 2021 at 9:45 a.m.

Dated: New York, New York
       February 24, 2021
